DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1, limitation “a detection unit configured to detect” has support found in specification paragraph 17 and is disclosed as “the detection units 31 and 32 are cameras that capture the periphery of the vehicle V and are sometimes referred to as the cameras 31 and 32.”
In claim 1, limitation “a heating unit configured to be capable of heating” has support found in specification paragraphs 20 and 59 and is disclosed as “The heaters 41 to 44 are, for example, heating wires that generate heat upon energization… a heating unit (for example, 42) configured to be capable of heating a component.”
In claim 1, limitation “a position detection unit configured to detect” has support found in specification paragraphs 24 and 59 and is disclosed as “The ECU 23 includes a GPS sensor 23b configured to detect the current position of the vehicle V, and specifies the current position of the vehicle V from the detection result of the GPS sensor 23b… a position detection unit (for example, 23b) configured to detect a position of the moving body.”
In claim 5, limitation “further comprising a power receiving unit configured to receive power” has support found in specification paragraphs 25 and 67 and is disclosed as “The power receiving apparatus 240 includes a power storage device 24b and a charge and discharge circuit 24a that charges and discharges the power storage device 24b… the moving body further comprises a power receiving unit (for example, 240) configured to receive power from an external power supply apparatus of the moving body.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (US 20170334364) (hereinafter Usami) in view of Ishihara et al. (US 20190393451) (hereinafter Ishihara).
Regarding claim 1, Usami teaches A moving body (see Usami paragraph 1 regarding vehicle) comprising: 
a detection unit configured to detect a peripheral situation of the moving body (see Usami paragraphs 89-90 and figures 1-4 regarding camera mounted on windshield window to view situation peripheral to the vehicle body in the forward direction); 
a heating unit configured to be capable of heating a component of the moving body that is positioned in a detection range of the detection unit (see Usami paragraphs 89-90 and figures 1-4 regarding heating unit and paragraphs 13-15 regarding heater used to heat the light transmissive portion of the moving body at the detection range to prevent image blur and paragraph 156 regarding operation of vehicle electronics being active when the engine is started, and paragraph 165 regarding normal operation of heater based on temperature- while this operation state is described in on and off modes, it is interpreted that when the heater of Usami is actively determining the temperature in order to activate the heater, the heating unit is in operation state, while it is obvious that when both the vehicle and electronics system is completely shut off, the heater is in non operational state);
However, Usami does not explicitly teach position detection and operational control based on position detection as needed for the limitations of claim 1. 
Ishihara, in a similar field of endeavor, teaches a position detection unit configured to detect a position of the moving body (see Ishihara paragraph 96-97 regarding GPS detection of vehicle location, especially regarding which type of facility corresponds to the vehicle location); and 
a control unit configured to control, based on a location where the moving body stops that is specified from a detection result of the position detection unit, operation/no operation of the heating unit during a stop of the moving body (see Ishihara paragraphs 4-5 regarding vehicle standby and shutdown states that control information apparatus power idle time when a starting switch is switched off, paragraph 75 regarding first operation mode that maintains standby state for a first reference time after starting switch is off and then ends standby mode transitioning to shutdown state [Ishihara 58], paragraph 79 regarding second operation mode that maintains standby state for a second reference time after starting switch is off and then transitions to first operation mode, meaning that second operation mode keeps information apparatus power on standby mode for longer and paragraph 96-98 regarding detecting location of moving body and selecting the second operation mode if the location indicates proximity to a commercial facility- in combination with Usami, which teaches a heating unit which has an activation corresponding with the power of the vehicle and is functional in service of the camera of the information apparatus, the standby process of Ishihara may be applied to the vehicle of Usami. It is obvious that the heating unit may remain on during the standby mode and turn off when shut down, and therefore, the timing of the turning on and off of the heating unit may vary as a result of the timing of standby based on the location of the moving body).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Usami to include the teaching of Ishihara by applying the design principles of the location dependent vehicle standby state of Ishihara to the vehicle of Usami so that the electronically controlled systems of Usami remain active for an increased period of time when the vehicle start switch is turned off at a location with a high probability of short term parking, therefore meaning that the heating unit remains on for longer as a result because the heating unit is connected with the electronic system of the vehicle. One of ordinary skill would recognize that Ishihara and Usami are directed to control of electronic systems in a vehicle, and the teachings of Ishihara are analogous and applicable to the environment of Usami.
One would be motivated to combine these teachings in order to provide a location dependent standby state control for a vehicle so that the time required to start the information apparatus is short when the vehicle has a high probability of being parked for only a short time (see Ishihara paragraph 7 and 89). 
Regarding claim 2, the combination of Usami and Ishihara teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Usami and Ishihara teaches wherein when the location where the moving body stops is a commercial facility, the control unit controls the heating unit so as to be in an operation state (see Ishihara paragraphs 4-5 regarding vehicle standby and shutdown states that control information apparatus power idle time when a starting switch is switched off, paragraph 75 regarding first operation mode that maintains standby state for a first reference time after starting switch is off and then ends standby mode transitioning to shutdown state [Ishihara 58], paragraph 79 regarding second operation mode that maintains standby state for a second reference time after starting switch is off and then transitions to first operation mode, meaning that second operation mode keeps information apparatus power on standby mode for longer and paragraph 96-98 regarding detecting location of moving body and selecting the second operation mode if the location indicates proximity to a commercial facility- in combination with Usami, which teaches a heating unit which has an activation corresponding with the power of the vehicle and is functional in service of the camera of the information apparatus, the standby process of Ishihara may be applied to the vehicle of Usami. It is obvious that the heating unit may remain on during the standby mode and turn off when shut down, and therefore, the timing of the turning on and off of the heating unit may vary as a result of the timing of standby based on the location of the moving body).  
One would be motivated to combine these teachings in order to provide a location dependent standby state control for a vehicle so that the time required to start the information apparatus is short when the vehicle has a high probability of being parked for only a short time (see Ishihara paragraph 7 and 89). 
Regarding claim 3, the combination of Usami and Ishihara teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Usami and Ishihara teaches wherein when the control unit controls the heating unit so as to be in the operation state during the stop of the moving body, the control unit ends the operation of the heating unit in response to establishment of a predetermined end condition (see Ishihara paragraphs 4-5 regarding vehicle standby and shutdown states that control information apparatus power idle time when a starting switch is switched off, paragraph 75 regarding first operation mode that maintains standby state for a first reference time after starting switch is off and then ends standby mode transitioning to shutdown state [Ishihara 58], paragraph 79 regarding second operation mode that maintains standby state for a second reference time after starting switch is off and then transitions to first operation mode, meaning that second operation mode keeps information apparatus power on standby mode for longer and paragraph 96-98 regarding detecting location of moving body and selecting the second operation mode if the location indicates proximity to a commercial facility- in combination with Usami, which teaches a heating unit which has an activation corresponding with the power of the vehicle and is functional in service of the camera of the information apparatus, the standby process of Ishihara may be applied to the vehicle of Usami. It is obvious that the heating unit may remain on during the standby mode and turn off when shut down, and therefore, the timing of the turning on and off of the heating unit may vary as a result of the timing of standby based on the location of the moving body, and end based on the expiration of a predetermined time).  
One would be motivated to combine these teachings in order to provide a location dependent standby state control for a vehicle so that the time required to start the information apparatus is short when the vehicle has a high probability of being parked for only a short time (see Ishihara paragraph 7 and 89). 
Regarding claim 4, the combination of Usami and Ishihara teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Usami and Ishihara teaches wherein when the moving body stops moving while the heating unit is in the operation state, the control unit controls, based on the location where the moving body stops, operation/no operation of the heating unit during the stop of the moving body (see Ishihara paragraphs 4-5 regarding vehicle standby and shutdown states that control information apparatus power idle time when a starting switch is switched off, paragraph 75 regarding first operation mode that maintains standby state for a first reference time after starting switch is off and then ends standby mode transitioning to shutdown state [Ishihara 58], paragraph 79 regarding second operation mode that maintains standby state for a second reference time after starting switch is off and then transitions to first operation mode, meaning that second operation mode keeps information apparatus power on standby mode for longer and paragraph 96-98 regarding detecting location of moving body and selecting the second operation mode if the location indicates proximity to a commercial facility- in combination with Usami, which teaches a heating unit which has an activation corresponding with the power of the vehicle and is functional in service of the camera of the information apparatus, the standby process of Ishihara may be applied to the vehicle of Usami. It is obvious that the heating unit may remain on during the standby mode and turn off when shut down, and therefore, the timing of the turning on and off of the heating unit may vary as a result of the timing of standby based on the location of the moving body).  
One would be motivated to combine these teachings in order to provide a location dependent standby state control for a vehicle so that the time required to start the information apparatus is short when the vehicle has a high probability of being parked for only a short time (see Ishihara paragraph 7 and 89). 
Regarding claim 5, the combination of Usami and Ishihara teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Usami and Ishihara teaches further comprising a power receiving unit configured to receive power from an external power supply apparatus of the moving body (see Usami paragraph 151 regarding heating unit connected to battery of vehicle), 
wherein when the power receiving unit receives power from the power supply apparatus during the stop of the moving body, the control unit controls the heating unit so as to be in the operation state regardless of the location where the moving body stops (see Usami paragraph 151 regarding heating unit connected to battery of vehicle, paragraph 156 regarding operation of vehicle electronics being active when the engine is started, and paragraph 165 regarding normal operation of heater based on temperature- while this operation state is described in on and off modes, it is interpreted for the sake of the combination of Usami and Ishihara that, in the active power receiving and standby states of the vehicle, when the heater of Usami is actively determining the temperature in order to activate the heater, the heating unit is in operation state, while it is obvious that when the vehicle and electronics system is completely shut off, the heater is in non operational state).
Regarding claim 6, the combination of Usami and Ishihara teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Usami and Ishihara teaches wherein the moving body is a vehicle (see Usami paragraph 1 regarding vehicle), 
the detection unit is a camera (see Usami paragraphs 89-90 and figures 1-4 regarding camera mounted on windshield window to view situation peripheral to the vehicle body in the forward direction), 
the component is a window member positioned in an image capturing range of the camera, and the heating unit is a heater configured to remove fog on the window member (see Usami paragraphs 89-90 and figures 1-4 regarding heating unit and paragraphs 13-15 regarding heater used to heat the light transmissive portion of the moving body at the detection range to prevent image blur).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483